Citation Nr: 1729599	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-28 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a
February 2011 rating decision of the Huntington, West Virginia, Regional
Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at an April 2017 Video Conference hearing. The hearing transcript is of record

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran submitted additional medical evidence in April 2017, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent to the June 2007 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's bilateral sensorineural hearing loss is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).

2.  Bilateral sensorineural hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has determined that new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral hearing loss.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a June 2007 rating decision, the RO denied service connection for bilateral hearing loss, based on a finding that the evidence failed to show that the Veteran's currently diagnosed bilateral hearing loss incurred in or was caused by service.  The Veteran did not file an appeal and the decision became final.  In August 2010, he submitted a claim for service connection for bilateral hearing loss with intermittent dizzy spells.

The pertinent evidence received since the June 2007 denial includes the April 2017 opinion of private physician, M. C. R., MD, that the Veteran's currently demonstrated bilateral sensorineural hearing loss is likely related to noise exposure during his active military service.

This new evidence is not cumulative or redundant of the evidence previously of record; it is also relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current bilateral hearing loss, which is etiologically related to service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
 ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. 
§ 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss because it is related to noise exposure from tank guns, rifles and 30 and 50 caliber machine guns he fired with no hearing protection, while serving in an armored tank division during active duty.  He also contends that he was exposed to noise from diesel engines while working as an engineer equipment mechanic during his service.  See January 2002 notice of disagreement, April 2002 VA Form 9 and July 2002 statement of accredited representative in appealed case.

Service treatment records do not show hearing loss during active duty or at the time of the Veteran's discharge.  However, the Veteran's DD-214 shows that he served with a military occupational specialty (MOS) of engineer equipment repairman; thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154(a), (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).  The Board notes that the RO has also conceded that the Veteran was subjected to noise exposure in service.  See January 2005 rating decision.

The medical evidence of record shows that the Veteran has a current bilateral sensorineural hearing loss.  See outpatient treatment records from the VA Medical Center in Clarksburg dated from May 1998 to December 2000.  See also July 2003, October 2004, May 2007 and October 2011 VA audiology examination reports.

The Board has attempted to obtain a VA opinion in this case.  In this regard, the October 2004 VA examiner opined that, as the Veteran's hearing was normal at discharge in 1964, his current hearing loss is not service connected.  The May 2007 VA examiner opined that, as the Veteran's enlistment and discharge audiograms were normal, bilaterally, the Veteran's hearing loss was not caused by or a result of noise exposure in service.  The October 2011 VA examiner opined that, as the Veteran's discharge examination revealed normal hearing bilaterally, and because the Veteran worked around noise as a mechanic for nine years following service with no hearing protection, his current hearing loss is not at least as likely as not caused by or a result of an event in military service.  All three VA examiners essentially opined that as there was no evidence of hearing loss during service or at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss is not related to noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  Neither the October 2004 examiner, nor the May 2007 or October 2011 examiners provided an adequate opinion as to whether the hearing loss identified after service is related to a disease or injury in service or to the Veteran's reported symptomatology.  As such, the Board finds that the opinions are inadequate, and, therefore, do not contain enough information upon which to base a decision.

As noted above, the Veteran has submitted an opinion from private physician, M. C. H., MD, who noted that the Veteran spent approximately 2-1/2 years in tank service as a driver and gunner during active duty, and tanks are extremely loud and noisy.  As such, he opined that the Veteran's reported dizzy spells and hearing loss are most likely the result of the noisy environment he was exposed to during his tank duty, due to a vestibular injury.  He concluded that there is a greater than 50 percent probability that both the Veteran's vestibular symptoms and his hearing loss are related to service time in tanks in Korea.

There is no evidence of hearing loss for VA compensation purposes in service.  However, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385 , as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported in statements, including his testimony during his April 2017 Video Conference hearing and on VA examination, that he was exposed to noise during active duty from large and small arms fire and tanks.  Therefore, the Board finds the Veteran's reports credible.  He has also provided competent evidence of continuity of symptomatology.  Furthermore, the Board notes that the Veteran has been granted service connection for bilateral tinnitus based on his reports of noise exposure in service.  See January 2005 rating decision.  There is evidence against the claim, in that the VA examiners opined that the Veteran's hearing loss is not related to noise exposure in service.  However, the VA examiner opinions are all inadequate for the reasons noted above.  

Therefore, resolving reasonable doubt in the appellant's favor, the claim is granted.  
38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


